Berry, J.
Adam Munch was assignee of two school-*108land certificates, of the same character as those considered in Wilder v. Haughey (ante, p. 101). It appeared that he had assigned the certificates to the plaintiff, but that the defendant (his wife) did not join in the assignment. It also appeared that at the time when the assignment was executed, the premises covered by the certificates were occupied by said Adam and the defendant, they claiming the same as a homestead. The right and interest of said Adam being such as to entitle him to hold the premises as a homestead, under the provisions of ch. 68, Gen. Stat., as we have determined at this term in Wilder v. Haughey, ante, p. 101, the court below was right in holding the assignment to be invalid.
The return is not in a condition to enable us to consider the point made as to the entry of judgment, or the alleged failure to attach a copy thereof to the roll.
Judgment affirmed.